Per Curiam.
The final judgment appealed from and the order brought up for review should be modified by allowing the plaintiff the amount of the royalties found due her by the official referee, with interest thereon from the dates of the accrual of the several items of the amount thus found her due, less the sum of $9,721.91 found by the official referee to be due the defendant, appellant, Marcin for work done by Mm in completing the play after the death of plaintiff’s intestate, with interest thereon since the date of the first production of the play; and the plaintiff should recover of the defendants the costs of the action, but without extra allowance of costs. In our opinion the learned official referee correctly found upon sufficient evidence that the defendant Marcin was entitled to the amount allowed Mm for additional work wMch he performed after the death of Ongley in completing the play, “ Cheating Cheaters,” with interest, which sum should be deducted from the amount found plaintiff’s due as her share of the profits of the joint venture. The theory of the plaintiff, adopted by the court below in refusing confirmation of the report of the official referee, that the defendant Marcin was entitled to compensation only to the extent of the extra services performed by him caused by Ongley’s death, over and above what he would have been required to do had Ongley lived, is, in our opinion, untenable. If such rule were to ,be adopted, then the value of the extra services of Marcin would be impossible of ascertainment. This court clearly pointed out in each of its prior opimons  that Marcin was entitled to compensation for the additional work which he performed after the death of Ongley in completing the play. TMs the judgment appealed from demed him. Each of the defendants, appellants, should recover of the plaintiff, respondent, a separate bill of costs and disbursements upon this appeal. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. Judgment modified as indicated in opinion and as so modified affirmed, with separate bills of costs and disbursements to the defendants upon this appeal. Settle order on notice.